Third District Court of Appeal
                                State of Florida

                         Opinion filed November 16, 2016.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2043
                          Lower Tribunal No. 13-35751
                              ________________


Tyco Fire Products, L.P., and Allied Tube & Conduit Corporation,
                                    Petitioners,

                                         vs.

    2711 Hollywood Beach Condominium Association, Inc., et al.,
                                   Respondents.


      A Writ of Certiorari to the Circuit Court for Miami-Dade County, Jennifer
D. Bailey, Judge.

      Shook, Hardy & Bacon LLP and Daniel B. Rogers and Jennifer A. McLoone
and Eric S. Boos, for petitioners.

      Colson Hicks Eidson and Ervin A. Gonzalez and William A. Bonner and
Patrick S. Montoya; Siegfried, Rivera, Hyman, Lerner, De La Torre, Mars & Sobel
and Steven M. Siegfried and Stuart Sobel and Alton C. Hale, Jr., for respondents.


Before ROTHENBERG, SALTER, and FERNANDEZ, JJ.

      SALTER, J.
      Tyco Fire Products, L.P. (“Tyco”), and Allied Tube & Conduit Corporation

(“Allied”), seek a writ of certiorari to quash a non-final order directing disclosure

of five documents1 alleged to be privileged attorney-client communications and

protected opinion work product. We grant the petition and quash the order insofar

as it directs disclosure of those five documents.2

      The underlying lawsuit alleges fire sprinkler product defects, and

misrepresentations regarding those products, occurring when incompatible coated

steel and chlorinated polyvinyl chloride pipes are used in a single system. The five

documents were created by, or directed to, attorneys advising Tyco, Allied, and

controlled affiliates regarding these products and the alleged problem.

      “The disclosure of information protected by the attorney-client privilege is

well recognized as irreparable harm” for purposes of our certiorari jurisdiction.

Coffey-Garcia v. S. Miami Hosp., Inc., 194 So. 3d 533, 536 (Fla. 3d DCA 2016)

(citing Bd. of Trs. Of Internal Improvement Tr. Fund v. Am. Educ. Enters., LLC,


1  The discovery issues relating to the production of documents by the petitioners
initially involved far more documents. The petition only seeks relief as to five of
those documents. On motion by Tyco and Allied, we granted a temporary stay of
the trial court order regarding those five documents pending our determination of
the petition.
2 The five documents are Tyco Fire documents bearing an initial prefix “Priv-TFP-
216700-” and page numbers 00022-25; 00064-66; 00067-68; 00069-71; and
00102-104. The first document was also identified as an Allied document, AKRI-
21670-00059, and is subject to this opinion with both the Tyco and Allied
designations.

                                          2
99 So. 3d 450, 457 (Fla. 2012). We have repeatedly described the “cat-out-of-the-

bag” problem that results from the judicially-ordered disclosure of privileged

attorney-client communications. See, e.g., Mana v. Cho, 147 So. 3d 1098, 1100

(Fla. 3d DCA 2014); Rousso v. Hannon, 146 So. 3d 66, 71 (Fla. 3d DCA 2014).

      Certiorari is also “the proper method to review trial court orders compelling

production of privileged discovery that is otherwise protected as work product[,]”

Seaboard Marine, Ltd. v. Clark, 174 So. 3d 626, 628 (Fla. 3d DCA 2015), where,

as here, the requesting party has failed to carry its “considerable burden to show

that the party has both a significant need and an undue hardship in obtaining a

substantial equivalent.” Id.   Two of the documents also include protected work

product as to which respondent’s burden was not met.

      We grant the petition and quash the order directing disclosure with respect

to the five previously-identified documents (and only as to those documents).




                                        3